I concur in the judgment of reversal, but not in all that is said in the leading opinion. I particularly think that the opinion sanctions too much power in policemen to stop people indiscriminately on a public street and demand their names. And I also think that other expressions in the opinion upon other questions arising in the case are perhaps not sufficiently guarded. I concur in the judgment on the ground stated in the opinion of Mr. Justice Angellotti, which is in substance that under the peculiar facts clearly shown in this case respondent stands upon the same footing as the occupants of the places of prostitution which are substantially a part of the same premises and within the same inclosure. It will not be contended that the persons there carrying on prostitution could successfully invoke the aid of a court of equity for the remedy here asked by respondent; and, under the facts here appearing, respondent has no greater right than the prostitutes to invoke that remedy. This case is very different from that of a person carrying on a legitimate business in the immediate vicinity of a house of prostitution, but occupying premises entirely different and separate from the former place.